Citation Nr: 0712613	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
atypical stable angina, on appeal from the initial 
determination.  

2.  Entitlement to a compensable evaluation for gout, on 
appeal from the initial determination.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to May 
1984.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a July 2003 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, and a March 2004 rating decision of the VA RO in 
Anchorage, Alaska.  Jurisdiction is with the RO in Anchorage, 
Alaska.  

In May 2005, the veteran testified at the RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  

At his hearing in May 2005, the veteran stated that he did 
not want to pursue his claim for a higher rating for diabetes 
mellitus.  Accordingly, this claim was withdrawn from appeal.  
See 38 C.F.R. § 20.204 (2006).

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to an initial compensable rating 
for atypical stable angina are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran's gout does not result in one or more 
exacerbations in a 12 month period or in objectively 
confirmed swelling, muscle spasm, or any evidence of painful 
motion.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for gout 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 
5002, 5017 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was not provided with notice as to 
assignment of disability ratings or effective dates.  
However, this error in VCAA notice will not result in 
prejudice to the veteran with respect to his claim for a 
higher initial evaluation for service-connected gout.  This 
claim arises from the rating decision that granted service 
connection for this disability.  Because service connection 
was granted, an initial disability rating assigned, and an 
effective date assigned, his claim was more than 
substantiated, thus satisfying the purpose of 38 U.S.C.A. § 
5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The filing of a notice of disagreement with the 
rating assigned does not trigger additional VCAA notice 
requirements.  Id. at 493.  

The Board is aware that Dingess addressed the situation where 
an initial decision was rendered prior to enactment of the 
VCAA.  However, in Dunlap v. Nicholson, No. 03-0320 (U.S. 
Vet. App. Mar. 22, 2007), the Court addressed the situation 
where VCAA notice was deficient in cases initially decided 
after enactment of the VCAA.  In Dunlap the Court cited its 
holding in Dingess and held that in such cases even if first 
element notice (notice as to the evidence needed to 
substantiate a claim) is lacking, but the claim is 
subsequently substantiated, the Court will not presume 
prejudice.  Id. slip op. at 9.  

Indeed, once a claim is substantiated other statutory and 
regulatory provisions apply, including 38 U.S.C.A. §§ 
5104(a), 7105(d)(1), and 5103A.  Id., see also Dingess 19 
Vet. App. at 493.  VA has complied with these provisions by 
the issuance of a rating decision and statement of the case 
and by obtaining additional evidence.  

Additionally, in the instant case the veteran it is clear it 
is clear that he has actual knowledge that the assignment of 
disability ratings depends upon the severity of his 
disability.  During the May 2005 hearing, the veteran 
testified to the current manifestations of his disability on 
appeal.  The bulk of this hearing addressed the severity of 
these manifestations.  Thus, the veteran has actual knowledge 
that the disability rating assigned depends upon the severity 
of his disability.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained to the 
extent possible.  An appropriate VA examination was afforded 
the veteran in December 2003.  

Therefore, the Board finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.  


Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

This claim for a higher rating for gout originated from the 
RO decision that granted service connection for this 
disability.  The claim therefore stems from the initial 
ratings assigned to this disability.  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected gout of the great toe.  

The RO has evaluated the veteran's gout under 38 C.F.R. § 
4.71a, Diagnostic Code 5017, which directs VA to rate gout 
under the criteria for rheumatoid arthritis.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 rheumatoid arthritis is 
assigned various rating based on whether the arthritis is an 
active process or manifested by chronic residuals.  

For arthritis as an active process, a 100 percent rating is 
assigned for constitutional manifestations associated with 
active joint involvement, totally incapacitating.  Id.  A 60 
percent rating is assigned where manifestations less than 
commensurate with criteria for a 100 percent but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  Id.  
A 40 percent rating is assigned with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  Id.  A 20 
percent rating is assigned for one or two exacerbations a 
year in a well-established diagnosis.  Id.

For arthritis as chronic residuals, Diagnostic Code 5002 
permits evaluation based on limitation of motion or 
ankylosis, favorable or unfavorable, of specific joints 
affected consistent with applicable diagnostic codes.  Where 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002.  Id.  Such 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  A Note to the Code provides 
that the rating for active process cannot be combined with 
that for residuals based on limitation of motion or 
ankylosis; the higher rating is to be assigned.

The only detailed notation by a medical professional 
regarding the veteran's gout is found in the December 2003 VA 
examination report.  This report states that the veteran has 
done well since Allopurinol was started in the 1970s and 
records the veteran's report that he could not remember his 
last gout flare up in any joint or the last time he had any 
redness or swelling of any joint.  He described some pain in 
his feet at the bottom of his heels and ankles and on the top 
of his feet when he engaged in extended walking.  However, 
the examiner stated that these symptoms were separate from 
gout symptoms.  Physical examination showed decreased 
sensation to monofilament testing at the base of the distal 
great toe only.  There was no redness or swelling of any 
joint, no ulcers, and no onychomycocis.  The impression 
rendered was that the veteran's gout was currently well 
controlled by daily Allopurinol with the last flare in the 
distant past.  

Outpatient treatment records from Elmendorf Air Force Base 
(AFB) medical facilities are consistent with a finding that 
the veteran's gout does not result in any exacerbations.  
These records contain no complaints of any exacerbations of 
the veteran's gout.  Rather, all notations mentioning the 
condition of his gout state that it is well controlled by his 
medication.  The record is absent for any objective findings 
of swelling, redness or flare ups of the veteran's gout.

During the May 2005 hearing, the veteran testified that he 
would have monthly flare ups if he did not limit his walking 
and standing.  Hearing transcript at 12.  He also stated that 
when he does have an attack of gout it is not incapacitating 
but rather it is bothersome and causes him to limp but do not 
keep him from walking.  Id. at 13.  He characterized the 
flareups as discomfort that occurs with any prolonged 
activity, such as walking.  He reported that he takes 
Allopurinol for control of his symptoms.  

The evidence of record does not show that the veteran's gout 
to be productive of limitation of motion that has been 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, or to be 
productive of one or two exacerbations a year.  Also 
significant, is that the veteran attributes pain at the 
bottom of the heels and ankles to his gout, but the December 
2003 medical examiner opined that this was not due to gout.  
Even the veteran's testimony as to flare ups describe such 
only as "discomfort" and do go to the frequency of flare 
ups.  This is particularly true given that the veteran's 
testimony described his gout for the time period from 1972 to 
the present.  Hearing transcript at 12 - 13.  His May 2005 
testimony consists largely of anticipated exacerbations; the 
veteran stating that if he engaged in more activity his gout 
would cause him more difficulty.  This testimony is not 
evidence that he has suffered exacerbations once or twice per 
year.  

The Board does not find these descriptions, or any other 
evidence of record, to demonstrate that the veteran has had 
one or more exacerbations of his gout in a given year.  His 
testimony coupled with the complete lack of objective 
findings, which are required for even a 10 percent rating 
under Diagnostic Code 5002, militates strongly against 
assignment of a compensable rating.  

Nor is a compensable rating is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  As the veteran's gouty 
arthritis of great toe is not shown to involve weak foot, a 
limitation of dorsiflexion at the ankle with the great toe 
dorsiflexed and definite tenderness under the metatarsal 
heads, metatarsalgia (Morton's disease), hallux valgus, 
hallux rigidus, hammertoe, malunion/nonunion of the tarsal or 
metatarsal bones, or moderate foot injury, a compensable 
evaluation is not assignable under 38 C.F.R. § 4.71a 
Diagnostic Codes 5277 through 5284.  Finally, because there 
is no objective evidence of painful motion , 38 C.F.R. § 4.40 
and § 4.45 do not provide for a compensable rating.  

As the veteran's gout does not satisfy any of the required 
criteria for a compensable rating, his claim must be denied.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to an initial compensable evaluation for gout is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

VA must provide a medical examination and seek a medical 
opinion when such is necessary to decide a claim, provided 
that certain requirements have been met.  38 5103A(d)(2) 
(2006).  The veteran states that his duties as a radio 
operator caused his current hearing loss.  Specifically, he 
asserted during his May 2005 hearing, that his current 
hearing loss is the result of listening to Morse code on the 
radio for eight hour shifts during service.  The Board is not 
competent to supplement the record with unsubstantiated 
medical conclusions as to whether exposure to radio noise 
could result in the veteran's current bilateral hearing loss.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Therefore, a medical examination and opinion is necessary in 
order to make a decision on this claim.  Furthermore, in this 
case, the December 2003 examiner stated that the veteran's 
claims file was not available for review.  On remand, an 
examination and opinion should be obtained and the RO should 
insure that the claims file is made available to the examiner 
prior to the examination.  

A VA cardiology examination is necessary for the Board to 
determine whether a rating higher than 10 percent disabling 
is warranted for the veteran's atypical angina.  This 
disability is currently rated under criteria based on 
metabolic equivalents (MET's).  38 C.F.R. § 4.104 Diagnostic 
Code 7005.  However, the record is absent for any clinical 
data specified in METs.  Therefore, the veteran must be 
afforded a VA examination which includes exercise testing, or 
a medical finding that explains why such testing is not 
possible, as well as findings as to the level of METs 
resulting in symptoms described in the rating criteria.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the severity of 
his coronary artery disease.  All tests 
deemed necessary should be performed.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.

The cardiology examination should include 
appropriate testing to determine the level 
of activity, expressed in metabolic 
equivalents (METs), that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  If such testing cannot be 
undertaken due to medical reasons, the 
medical examiner should provide an 
estimate of the level of activity that 
results in those symptoms.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

2.  Schedule the veteran for a VA 
audiological evaluation.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any current hearing loss had its 
onset during active service or is related 
to any in-service disease or injury, 
including the veteran's in-service duties 
as a radio operator listening to Morse 
code in 8 hour shifts.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  Readjudicate the claims for service 
connection for hearing loss and for a 
compensable disability rating for atypical 
angina, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


